Order entered May 2, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01368-CV

                           FREDIS BENITEZ, ET AL., Appellants

                                                V.

                                 CITY OF DALLAS, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 13-03671

                                            ORDER
       We GRANT appellee’s March 18, 2014 motion to file a sur-reply brief. We ORDER

the sur-reply brief tendered to this Court by appellee on March 18, 2014 filed as of that date.


                                                       /s/   ADA BROWN
                                                             JUSTICE